McMurray, Presiding Judge.
Defendant was tried before a jury and found guilty of obstruction of a law enforcement officer in violation of OCGA § 16-10-24 (a). This appeal followed the denial of defendant’s motion for new trial. Held:
In four enumerations of error, defendant asserts that evidence of his threatening, abusive and profane language in the presence of law *646enforcement officers is insufficient to support his conviction for obstruction of a law enforcement officer. This argument is without merit.
Decided June 7, 1995
Reconsideration denied June 21, 1995.
Joan P. Davis, for appellant.
Kinsley C. Onwuzuruoha, pro se.
Benjamin F. Smith, Jr., Solicitor, Barry E. Morgan, Andrea L. Snell, Assistant Solicitors, for appellee.
The obstruction of a law enforcement officer charge was not leveled against defendant because of his threatening, abusive and profane language in the presence of law enforcement officers. Defendant was charged with obstruction of a law enforcement officer because he resisted arrest for violating a city ordinance. To this extent, law enforcement officers testified that defendant violently resisted arrest for violating a city ordinance against disorderly conduct. This testimony is sufficient to authorize the jury’s finding that defendant is guilty, beyond a reasonable doubt, of obstruction of a law enforcement officer in violation of OCGA § 16-10-24 (a). Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Whaley v. State, 175 Ga. App. 493, 494-495 (333 SE2d 691). Accordingly, the trial court did not err in denying defendant’s motion for directed verdict of acquittal.

Judgment affirmed.


Andrews and Blackburn, JJ., concur.